COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of A.F. aka A.N.F. v. Department of Family and
                           Protective Services

Appellate case number:     01-20-00722-CV

Trial court case number: 2018-05250J

Trial court:               313th District Court of Harris County

         This case is a priority, accelerated appeal of a decree terminating the appellant’s parental
rights to his child, A.F. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T CODE, tit. 2,
subtit. F—Appendix (appeal from suit terminating the parent-child relationship filed by
governmental agency must be disposed by court of appeals within 180 days of the filing of notice
of appeal). The notice of appeal was prematurely filed in this case on October 15, 2020, before
the trial court signed the final judgment on December 4, 2020. Under Rule 6.2(a), the deadline
for this Court’s disposition of this appeal is June 2, 2021.
       Appellant is indigent, and he is represented by appointed counsel, Angela Ellis. See TEX.
FAM. CODE § 107.013(a)(1) (statutory right of indigent parent to appointed counsel in suit filed
by governmental entity seeking termination of the parent-child relationship); id. § 107.016(2)
(indigent parent’s right to counsel continues through exhaustion of appeals).
        On March 16, 2021, we abated this appeal and ordered the trial court to hold a hearing
regarding Ms. Ellis’s ability to continue with this representation. On March 25, 2021, Ms. Ellis
filed a brief on behalf of the appellant. The same day, the trial court held the hearing and
determined that the issues were moot because the brief had been filed.
        The appellant’s brief includes an unredacted appendix, which fails to protect the minor’s
identity as required by Texas Rule of Appellate Procedure 9.8. The brief also appears to raise an
issue about the sufficiency of the evidence to support an implied trial court finding regarding the
best interest of the child. See App. Br. 24. But that portion of the brief does not comply with
appellate briefing rules. E.g., TEX. R. APP. P. 38.1(i).
       We lift the abatement, and we order that this appeal be reinstated on our court’s active
docket. We order the parties to file briefs in accordance with this schedule:
       1. The appellant is ordered to file an amended brief by April 12, 2021.
       2. The appellee is ordered to file a response brief by May 3, 2021.
       3. The appellant may file a response brief no later than May 10, 2021.
See TEX. R. APP. P. 38.6 (Time to File Briefs); id. 38.6(d) (“The court may also, in the interests
of justice, shorten the time for filing briefs and for submission of the case.”).


       It is so ORDERED.

Judge’s signature: __/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: ___April 6, 2021______